Title: Franklin et al.: Procès-verbal of Montgolfier Balloon Experiment, 21 November 1783
From: Franklin, Benjamin
To: 


          aujourd’hui 21 novembre 1783 au chateau de la muette. L’on à procedé à une expérience de la machine aerostatique de m. de montgolfier
          Le Ciel etant Couvert de nuages dans plusieurs parties, clair dans D’autres, le vent nordouest. à midy. 8 minutte lon à tiré une Boitte, qui a Servi de Signal pour annoncer qu’on Commencoit à remplir la machine. En 8 minutte malgré le vent, elle a êté développée dans tous les points, et prette à partir m. le marquis d’arlandes, et m. pilatre de rozier etant dans la Gallerie.
          La 1ere intention etoit de faire enlever la machine et de la

retennir avec des Cordes, pour la metre à lepreuve, etudier les poids exacts quelle pouvoit porter, et voir si tout etoit Convenablement disposé pour l’expérience importante qu’on alloit tenter.
          Mais la machine poussée par le vent loin de s’èlever verticalement, s’est dirigée Sur une des allées du jardin et les Cordes qui la retennoient agissant avec trop de force ont occasionné plusieur dechirures dont une de plus de six pieds de longeur. La machine ramenée Sur lestrade, a êté rèparée en moins de deux heures.
          Ayant êté remplie de nouveau, elle est partie à une heure 54 minuttes portant les mêmes personnes. On l’a vue S’èlever de la maniere la plus majestueuse et lorsquelle a êté parvenue, a environ deux cent Cinquante pieds de hauteur, les intrepides voyageurs, Baissant leur chapeau, ont Salué les specteurs. L’on n’a pu S’empecher d’eprouver alors un espece de Sentiment, melé de crainte et d’admiration.
          Bientot les navigateurs aeriens on êté perdu de vue, mais la machine plannant sur l’horizon et étalant la plus Belle forme a monté au moins à trois mille pieds de hauteur ou elle est toujours restée visible; elle a traversé la Seine au dessous de la Bariere de la Conférence, et passant de la entre l’ecole militaire et l’hotel royal des invalides, elle a êté à portée d’etre vue de tout paris.
          Les voyageurs Satisfait de cette expérience, et ne voulant pas faire une plus grande Cource Se Sont Concerté pour descendre, mais voyant que le vent les portoit Sur les maisons de la rue de Seve fauxbourg st Germain, ils ont Conservé leur Sang froid, et developpant du gaz, ils Se Sont elevès de nouveau, et ont Continué leur route dans lair jusqu’a ce quils aient eu depassé paris.
          Ils Sont descendu alors tranquillement dans la Campagne au dela du nouveau Boulevard vis a vis le moulin de Croulebarbe Sans avoir eprouvé la plus legere incommodité, ayant encore dan leur Gallerie les deux tiers de leur approvisionement, ils pouvoient donc franchir S’ils leussent desiré une espace triple de Celui qu’ils ont parcouru.
          Leur route a êté de quatre a cinq mille toises et le tems qu’ils y employé de 20 a vingt cinq minuttes.
          Fait au chateau de la muette a Cinq heures du soir.
          Cette machine avoit 70 pieds de hauteur 46 pied de diametre,

elle Contennoit 60 000 pieds Cubes, et le poid quelle a enlevè etoit d’environ 16 a 17 Cent livres.
          
            Le duc de polignacD’HunaudLe D. de guinesB FranklinLe cte. de polastronLe cte. de VaudreuilFAUJAS DE SAINT FONDDelisleLe Royde L’Acad des Sciences
          
        